          Case 1:19-cr-00607-AJN Document 63 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              6/25/2020



  United States of America,

                 –v–
                                                                  19-CR-607-3 (AJN)
  Raysette Mercedes,
                                                                        ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       Due to the Court’s unavailability, the sentencing for Defendant Raysette Mercedes

currently scheduled for July 17, 2020 is hereby adjourned to July 24, 2020 at 11:00 a.m.

Sentencing submissions from the Defendant are now due on or before July 17, 2020. The

Government’s submission is now due on or before July 21, 2020.

       SO ORDERED.

 Dated: June 25, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
